Citation Nr: 0512519	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-31 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected kidney stones.

2.  Entitlement to service connection for cardiovascular 
disease claimed as secondary to service-connected kidney 
stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from December 1961 to December 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  Service connection is in effect for kidney stones, rated 
as 10 percent disabling.

2.  Cardiovascular disease including hypertension is causally 
related to the service connected kidney stones.  


CONCLUSIONS OF LAW

1.  Coronary artery disease is proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  Hypertension is proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), redefined 
VA's duties to notify and assist a claimant in the 
development of a claim.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

The service medical records do not show complaints, findings 
or diagnoses concerning a kidney disorder.

Private medical records dated in June 1971 show treatment for 
kidney stones.  At that time, the veteran denied a prior 
history of kidney problems.

The record shows that the veteran was hospitalized at a VA 
facility in February and March 1991.  The hospital summary 
shows that the veteran sustained a myocardial infarction in 
December 1990.  A three-vessel coronary artery bypass graft 
was performed in February 1991.  

A VA examination was conducted in May 2001.  The veteran 
reported his service and medical history.  He indicated that 
he experienced his first kidney stone in 1963 while in 
France.  He recovered the stone himself.  The VA examiner 
concluded that the veteran's kidney stones began in service.  

A June 2001 rating action granted service connection for 
kidney stones.  

The record includes a January 2003 report of a private 
physician, Dr. Young.  The physician noted that the veteran 
began smoking cigarettes during military service.  Dr. Young 
stated that there was a relationship between premature 
coronary artery disease and nicotine addiction.  He also 
stated: 

It is also medically related that 
patients with multiple episodes of kidney 
stones with chronic scarring of the 
kidneys have resulted in increased 
hypertension problems which requires 
multiple medications for control and this 
has, in fact, compounded his tendency to 
have cardiovascular disease in addition 
to the history of smoking.  

Without any question in my mind this 
patient has a significant relationship 
between kidney stones, the nicotine 
addiction that began during military 
service, and his renal disease and 
cardiovascular disease with hypertension 
that requires major treatment options.

Outpatient records show that a VA nurse saw the veteran in 
January 2004.  The nurse reported an excerpt from the 
thirteenth edition of Harrison's Principles of Internal 
Medicine, 1994.  

Hypertension is frequent in acute and 
chronic unilateral obstruction (e.g. 
nephrolithiasis) and is usually a 
consequence of increased rennin by the 
involved kidney.  Chronic unilateral or 
bilateral hydronephrosis, in the presence 
of extracellular expansion or other renal 
disease, may result in significant 
hypertension.  

The nurse concluded that although the veteran's kidney stones 
disorder was quiescent, it could be a factor in the 
development of hypertension. 

A VA examination was conducted in September 2004.  The VA 
physician reviewed the record and examined the veteran.  He 
concluded that the veteran had essential hypertension and 
there was no relationship between the veteran's 
cardiovascular disease and kidney stones.   

The record contains a November 2004 private medical report 
from Dr. Walker that includes a diagnosis of renal failure.  
He stated that there was a medical relationship between 
kidney failure and hypertension, and concluded that renal 
failure probably led to the veteran's hypertension.  

The 2004 VA examiner reviewed the record, including Dr. 
Walker's opinion, in February 2005.  The examiner noted that 
the veteran reported a history of hypertension since the 
early 1960s.  Further, it was noted that the veteran did not 
have renal failure.  He reiterated that the veteran had 
essential hypertension and that his kidney function was 
normal, concluding that kidney failure did not cause his 
hypertension.  

The veteran presented testimony at a videoconference before 
the undersigned Veterans Law Judge.  He reported his service 
and medical history.  He indicated that since the first onset 
of his kidney disorder during service he had passed over a 
hundred kidney stones.  The veteran stated that most of the 
doctors who provided treatment for his kidney stones 
subsequent to service discharge have died.  He also testified 
that private physicians, a VA nurse, and other medical 
sources had told him that kidney dysfunction may lead to the 
development of cardiovascular disorders including 
hypertension.    

Criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disorder becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service- connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.

The Board has carefully reviewed all of the evidence of 
record, and finds that the veteran has multiple diagnoses of 
hypertension and coronary artery disease since 1990.  In this 
regard, one VA examiner has indicated that his kidney were 
not involved in the development of his coronary artery 
disease and hypertension, but gave no explanation for this 
opinion.  However, a VA nurse has opined that kidney stones 
may be related to the development of hypertension.  She also 
provided medical literature to illustrate that hypertension 
is frequent in acute and chronic unilateral obstruction of 
kidneys.  Moreover, Dr. Young has indicated that multiple 
episodes of kidney stones are associated with increased 
hypertension.  The Board also took into consideration the 
statements of Dr. Walker, who opined that renal failure led 
to hypertension, but as pointed out by the VA examiner, the 
hypertension preceded the renal failure in this case, if any, 
and this lessens the probative value of his statements.  
Nevertheless, the Board finds that the evidence is equipoise 
and as such, the benefit of the doubt is given to the 
veteran.  38 C.F.R. § 3.102.  Accordingly, the Board finds 
that the cardiovascular disease and hypertension are causally 
related to the service connected kidney stones.  


ORDER

Service connection for hypertension on a secondary basis is 
granted.  

Service connection for cardiovascular disease on a secondary 
basis is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


